Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. No claims have been amended, added or canceled. Claims 1-30 are subject to examination.

Response to Arguments
Applicant's arguments filed 06/30/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "Rather than transmitting a signal using a different cyclic delay in each slot, Wang teaches "[t]he delay component 153 may apply a small delay on the transmission path to one or more of the antennas" (para. [0058], see also FIG. 4, emphasis added). In other words, the Examiner has not shown that Wang discloses transmitting a signal using different cyclic delay in each slot of the plurality of slots."

Examiner's Response:
The Examiner respectfully disagrees. The Salah reference in view of WANG teaches the limitations "transmitting the signal using a different cyclic delay in each slot of the plurality of slots". Salah teaches in Par. 0086-0087 that a UE performs PUSCH transmission with CDD scheme applied, wherein the PUSCH transmission is performed by repeating at least one symbol in multiple mini-slots. Salah teaches in Par. 0004 that mini-slot repetition and uplink diversity scheme such as cyclic delay diversity (CDD) are  needed for URLLC use-cases to improve latency, reliability and spectral efficiency. When it is desired to implement uplink delay diversity, it implies/understood that different delay will be applied to each repeated mini-slots. This concept is clearly demonstrated by reference WANG. Reference WANG teaches in Fig. 4 and in Par. 0058 that 

    PNG
    media_image1.png
    354
    677
    media_image1.png
    Greyscale

“The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. For example, the delay component 153 may be a cyclic shift unit. Accordingly, the small delay CDD may simulate multi-path diversity. The added delay may be equivalent to an increased delay spread due to multi-path diversity. The same signal transmitted by each antenna may be separated in time … the base station 105 may receive the signal and attempt the combine the multiple copies of the signal in the same manner as the base station 105 processes multi-path signals”. WANG also teaches in Par. 0050 that “ the switching component 151 may select an antenna 156 on a … slot … basis”. In other words WANG teaches different delay for each repeated slot to simulate multipath diversity (including zero delay for the first slot via first antenna). The claims merely recites “different cyclic delay in each slot”, therefore the examiner contends that switching antennas per slot basis and adding delay to each antenna path using cyclic shift unit, in fact be interpreted to be different delay for each slot. The Examiner advises the applicant to further define the “cyclic delay” limitation of the claims. By this rationale, Salah-WANG teaches the limitations "different cyclic delay in each slot” and therefore the rejection is maintained.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah et al. (Salah hereafter) (US 20200145999 A1) in view of WANG et al. (WANG hereafter) (US 20180167252 A1).

Regarding claim 1, Salah teaches,  A method for wireless communication performed by a transmitting device (Salah; process 500 is described below in the context of apparatus 410 as UE 110, Par. 0061), comprising: 
determining to transmit a signal using cyclic delay diversity (CDD) (Salah; At 510, process 500 may involve processor 412 of apparatus 410 determining whether to apply a CDD scheme (e.g., non-transparent CDD) for a PUSCH transmission, Par. 0062) in a plurality of slots (Salah; 412 performing the PUSCH transmission with at least one symbol repeated in multiple mini-slots within a slot, Par. 0071); and 
transmitting the signal using a cyclic delay in each slot of the plurality of slots (Salah; The method may additionally involve the processor performing the PUSCH transmission to the network node with the CDD scheme applied responsive to determining that the CDD scheme is to be applied and with at least one symbol repeated in multiple mini-slots within a slot, Par. 0008).  
Salah fails to explicitly teach, 
different cyclic delay in each slot. 
However, in the same field of endeavor, WANG teaches, 
different cyclic delay in each slot (WANG; Referring to FIG. 4, a conceptual diagram 400 illustrates an example transmission path using small delay cyclic delay diversity (CDD). The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah to include the use of delay component as taught by WANG in order to add delay to transmission path (WANG; Par. 0058).

Regarding claim 25, Salah teaches,  An apparatus for wireless communication, comprising, comprising: 
	a processor configured to (Salah; process 500 is described below in the context of apparatus 410 as UE 110, Par. 0061):
determine to transmit a signal using cyclic delay diversity (CDD) (Salah; At 510, process 500 may involve processor 412 of apparatus 410 determining whether to apply a CDD scheme (e.g., non-transparent CDD) for a PUSCH transmission, Par. 0062) in a plurality of slots (Salah; 412 performing the PUSCH transmission with at least one symbol repeated in multiple mini-slots within a slot, Par. 0071); and 
transmit the signal using a cyclic delay in each slot of the plurality of slots (Salah; The method may additionally involve the processor performing the PUSCH transmission to the network node with the CDD scheme applied responsive to determining that the CDD scheme is to be applied and with at least one symbol repeated in multiple mini-slots within a slot, Par. 0008); and 
a memory coupled with the processor (Salah; UE 110, Par. 0061). 
Salah fails to explicitly teach, 
different cyclic delay in each slot. 
However, in the same field of endeavor, WANG teaches, 
different cyclic delay in each slot (WANG; Referring to FIG. 4, a conceptual diagram 400 illustrates an example transmission path using small delay cyclic delay diversity (CDD). . The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah to include the use of delay component as taught by WANG in order to add delay to transmission path (WANG; Par. 0058).

Regarding claim 3, Salah-WANG teaches,  The method of claim 1, wherein transmitting the signal using a different cyclic delay in each slot of the plurality of slots comprises transmitting a same data portion in each slot (Salah; at least one symbol repeated in multiple mini-slots within a slot, Par. 0008 & WANG; Referring to FIG. 4, a conceptual diagram 400 illustrates an example transmission path using small delay cyclic delay diversity (CDD). . The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058) for an intended recipient to receive using slot aggregation (Salah; multiple mechanisms were specified for improvement of PUSCH reliability and latency such as … slot aggregation for reliability, Par. 0004). 

Regarding claim 11, Salah-WANG teaches, The method of claim 1, wherein the transmitting device comprises a user equipment (UE) and the signal comprises an uplink (UL) signal (Salah; At 510, process 500 may involve processor 412 of apparatus 410 determining whether to apply a CDD scheme (e.g., non-transparent CDD) for a PUSCH transmission, Par. 0062; process 500 is described below in the context of apparatus 410 as UE 110, Par. 0061).  


Claim 2, 4-5, 8, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-WANG and in further view of HARADA et al. (HARADA hereafter) (WO 2020194742 A1).

Regarding claim 2 and claim 26, Salah-WANG teaches,  The method of claim 1 and The apparatus of claim 25 respectively. 
	Salah-WANG fail to explicitly teach,
further comprising: 
deciding the different cyclic delays based on at least one of a network communications specification, signaling received from another device, or a measurement of a channel to the other device.  
 However, in the same field of endeavor, HARADA teaches, 
deciding the different cyclic delays based on at least one of a network communications specification (HARADA; In the CDD, the UE transmits the transmission signal s .sub.i (k) of each antenna i (i is an integer) with a delay of τ .sub.i , pg. 5; tau .sub.i is defined by the specification, pg. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-WANG to include the use of specification as taught by HARADA in order to determine delay (HARADA; pg. 6).
  
Regarding claim 4 and claim 27, Salah-WANG teaches,  The method of claim 1 and The apparatus of claim 25 respectively. 
	Although Salah-WANG teaches CDD applied in case of a configured grant, but fail to explicitly teach,
further comprising: 
receiving a request from an intended recipient of the signal to transmit the signal using CDD, wherein the determining is based on the request.  
However, in the same field of endeavor, HARADA teaches, 
further comprising: 
receiving a request from an intended recipient of the signal to transmit the signal using CDD, wherein the determining is based on the request (HARADA; The UE determines one of a plurality of set cyclic delay sets based on a specific field of a predetermined DCI (for example, DCI format 0_1), and applies based on the determined one cyclic delay set, pg. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-WANG to include the use of DCI as taught by HARADA in order to determine cyclic delay set (HARADA; pg. 9).

Regarding claim 5, Salah-WANG-HARADA teaches, The method of claim 4, wherein the request indicates the cyclic delays (HARADA; The UE determines one of a plurality of set cyclic delay sets based on a specific field of a predetermined DCI (for example, DCI format 0_1), and applies based on the determined one cyclic delay set, pg. 9). 
The rational and motivation for adding this teaching of HARADA is the same as for Claim 4.

Regarding claim 8, Salah-WANG teaches,  The method of claim 1.   
Salah-WANG fail to explicitly teach,
wherein the determining is based on another signal from an intended recipient of the signal.  
However, in the same field of endeavor, HARADA teaches, 
wherein the determining is based on another signal from an intended recipient of the signal. (HARADA; tau .sub.i is higher layer signaling (for example, RRC signaling) is set to the UE by, pg. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-WANG to include the use of RRC as taught by HARADA in order to determine cyclic delay (HARADA; pg. 9).

 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-WANG-HARADA and in further view of Takahashi et al. (Takahashi hereafter) (US 20220030517 A1).

Regarding claim 6, Salah-WANG-HARADA teaches, The method of claim 5, wherein transmitting the signal comprises transmitting the signal on a plurality  (HARADA; The UE determines one of a plurality of set cyclic delay sets based on a specific field of a predetermined DCI (for example, DCI format 0_1), and applies based on the determined one cyclic delay set, pg. 9), and the cyclic delays include a cyclic delay for each of the layers in each of the slots (WANG; The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058).  
	Although Salah-WANG-HARADA teaches apply a small delay on the transmission path to one or more of the antennas, but fail to explicitly teach,
	plurality of layers.
However, in the same field of endeavor, Takahashi teaches, 
further comprising: 
plurality of layers (Takahashi;  “the number of MIMO layers” may correspond to the number of receiving antennas (Rx) or transmitting antennas (Tx) to be used, Par. 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-WANG-HARADA to include the use of number of antenna as taught by Takahashi in order to determine number of layer (Takahashi; Par. 0038).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-WANG and in further view of YOO et al. (YOO hereafter) (US 20180048365 A1).

Regarding claim 7, Salah-WANG teaches, The method of claim 1.  
Salah-WANG fail to explicitly teach,
wherein the determining is based on an indication of a channel condition between the transmitting device and an intended recipient of the signal.  
However, in the same field of endeavor, YOO teaches, 
wherein the determining is based on an indication of a channel condition between the transmitting device and an intended recipient of the signal (YOO; the network (e.g. an eNB) may choose an SCDD delay value based on a CSI feedback or a recommendation from a UE, Par. 0061; the SCDD may be applied to data channel transmissions (e.g., physical downlink shared channel (PDSCH) and/or physical uplink shared channel (PUSCH)), Par. 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-WANG to include the use of CSI feedback as taught by YOO in order to determine cyclic delay (YOO; Par. 0061).


Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-WANG and in further view of CHEN et al. (CHEN hereafter) (CN 111182631 A).

Regarding claim 9, Salah-WANG teaches,  The method of claim 1. 
Salah-WANG fail to explicitly teach,
further comprising: 
transmitting an indication of the determination to transmit the signal using CDD.  
However, in the same field of endeavor, CHEN teaches,
further comprising: 
transmitting an indication of the determination to transmit the signal using CDD (CHEN; the terminal may also reports to the base station whether itself supports the first transmission capability (capability to support transmission based on CDD or antenna delay or cycle pre-coded), p. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah to include the use of reporting as taught by CHEN in order to report UE CDD capability (CHEN; Pg. 24).

Regarding claim 10, Salah-WANG-CHEN teaches,  The method of claim 9, wherein the indication further comprises an indication of the cyclic delays (CHEN; when UE sends the SRS using the mode of CDD or antenna delay or cycle pre-coding transmission, i.e. on the different SRS ports applying CDD or antenna delay or cyclic coding, p. 33).  
The rational and motivation for adding this teaching of CHEN is the same as for Claim 9.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-WANG and in further view of NTT (NTT hereafter) (“Multi-Degree Cyclic Delay Diversity with Frequency-domain Channel Dependent Scheduling”, 3GPP TSG-RAN WG1 Meeting #44bis, 2006, submitted in IDS).

Regarding claim 12, Salah-WANG teaches, The method of claim 1. 
Salah-WANG fail to explicitly teach,
wherein the transmitting device comprises a base station (BS) and the signal comprises a downlink (DL) signal..  
However, in the same field of endeavor, NTT teaches, 
wherein the transmitting device comprises a base station (BS) and the signal comprises a downlink (DL) signal (NTT; Figure 2 shows the Node B transmitter structure with multi-degree CDD, Section 2.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-WANG to include the use of transmitter structure as taught by NTT in order to signal with CDD (NTT; Section 2.2).


Claim 13-14, 19-21, 24, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-CHEN-WANG.

Regarding claim 13, Salah teaches,  A method for wireless communication performed by a receiving device, comprising: 
determining that a signal from a transmitting device is transmitted using cyclic delay diversity (CDD) (Salah; At 510, process 500 may involve processor 412 of apparatus 410 determining whether to apply a CDD scheme (e.g., non-transparent CDD) for a PUSCH transmission, Par. 0062; in determining whether to apply the CDD scheme, process 500 may involve processor 412 determining to apply the CDD scheme in case of a grant-based or configured grant, Par. 0065) in a plurality of slots (Salah; 412 performing the PUSCH transmission with at least one symbol repeated in multiple mini-slots within a slot, Par. 0071); and 
receiving the signal based on a cyclic delay in each slot of the plurality of slots (Salah; The method may additionally involve the processor performing the PUSCH transmission to the network node with the CDD scheme applied responsive to determining that the CDD scheme is to be applied and with at least one symbol repeated in multiple mini-slots within a slot, Par. 0008).  
Although Salah teaches CDD applied in case of a configured grant, but fails to explicitly teach base station indicating CDD transmission. However, in the same field of endeavor, CHEN teaches in pg. 8 that “the base station sends to the terminal the first indication information, the first indication information is used for indicating whether said terminal transmitting uplink signals using a first transmission mode, wherein the first transmission mode is based on the uplink transmission mode of the CCD or antenna delay or circulating pre-coding.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah to include the use of indication information as taught by CHEN in order to instruct UE to use CDD (CHEN; Pg. 8).
Salah-CHEN fails to explicitly teach, 
different cyclic delay in each slot. 
However, in the same field of endeavor, WANG teaches, 
different cyclic delay in each slot (WANG; Referring to FIG. 4, a conceptual diagram 400 illustrates an example transmission path using small delay cyclic delay diversity (CDD). . The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-CHEN to include the use of delay component as taught by WANG in order to add delay to transmission path (WANG; Par. 0058).

Regarding claim 28, Salah teaches,  An apparatus for wireless communication, comprising: 
	a processor configured to (Salah; network node 125, Par. 0061):
determine that a signal from a transmitting device is transmitted using cyclic delay diversity (CDD) (Salah; At 510, process 500 may involve processor 412 of apparatus 410 determining whether to apply a CDD scheme (e.g., non-transparent CDD) for a PUSCH transmission, Par. 0062; in determining whether to apply the CDD scheme, process 500 may involve processor 412 determining to apply the CDD scheme in case of a grant-based or configured grant, Par. 0065) in a plurality of slots (Salah; 412 performing the PUSCH transmission with at least one symbol repeated in multiple mini-slots within a slot, Par. 0071); and 
receive the signal based on a cyclic delay in each slot of the plurality of slots (Salah; The method may additionally involve the processor performing the PUSCH transmission to the network node with the CDD scheme applied responsive to determining that the CDD scheme is to be applied and with at least one symbol repeated in multiple mini-slots within a slot, Par. 0008); and 
a memory coupled with the processor (Salah; network node 125, Par. 0061).  
Although Salah teaches CDD applied in case of a configured grant, but fails to explicitly teach base station indicating CDD transmission. However, in the same field of endeavor, CHEN teaches in pg. 8 that “the base station sends to the terminal the first indication information, the first indication information is used for indicating whether said terminal transmitting uplink signals using a first transmission mode, wherein the first transmission mode is based on the uplink transmission mode of the CCD or antenna delay or circulating pre-coding.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah to include the use of indication information as taught by CHEN in order to instruct UE to use CDD (CHEN; Pg. 8).
Salah-CHEN fails to explicitly teach, 
different cyclic delay in each slot. 
However, in the same field of endeavor, WANG teaches, 
different cyclic delay in each slot (WANG; Referring to FIG. 4, a conceptual diagram 400 illustrates an example transmission path using small delay cyclic delay diversity (CDD). . The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-CHEN to include the use of delay component as taught by WANG in order to add delay to transmission path (WANG; Par. 0058).

Regarding claim 14 and claim 30, Salah-CHEN-WANG teaches,  The method of claim 13 and The apparatus of claim 28 respectively, wherein receiving the signal based on a different cyclic delay in each slot of the plurality of slots comprises receiving a same data portion in each slot (Salah; at least one symbol repeated in multiple mini-slots within a slot, Par. 0008 & WANG; Referring to FIG. 4, a conceptual diagram 400 illustrates an example transmission path using small delay cyclic delay diversity (CDD). . The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058) using slot aggregation (Salah; multiple mechanisms were specified for improvement of PUSCH reliability and latency such as … slot aggregation for reliability, Par. 0004).

Regarding claim 19, Salah-CHEN-WANG teaches,  The method of claim 13,
wherein the determining is based on another signal from the transmitting device (CHEN; the terminal may also reports to the base station whether itself supports the first transmission capability (capability to support transmission based on CDD or antenna delay or cycle pre-coded), p. 24).
 The rational and motivation for adding this teaching of CHEN is the same as for Claim 13. 

Regarding claim 20, Salah-CHEN-WANG teaches,  The method of claim 13,
receiving an indication from the transmitting device that the transmitting device will transmit the signal using CDD (CHEN; the terminal may also reports to the base station whether itself supports the first transmission capability (capability to support transmission based on CDD or antenna delay or cycle pre-coded), p. 24).
 The rational and motivation for adding this teaching of CHEN is the same as for Claim 13. 


Regarding claim 21, Salah-CHEN-WANG teaches,  The method of claim 20, wherein the indication further comprises an indication of the cyclic delays (CHEN; when UE sends the SRS using the mode of CDD or antenna delay or cycle pre-coding transmission, i.e. on the different SRS ports applying CDD or antenna delay or cyclic coding, p. 33).
 The rational and motivation for adding this teaching of CHEN is the same as for Claim 13. 

Regarding claim 24, Salah-CHEN-WANG teaches, The method of claim 13, wherein the receiving device comprises a base station (BS) and the signal comprises an uplink (UL) signal (Salah; At 510, process 500 may involve processor 412 of apparatus 410 determining whether to apply a CDD scheme (e.g., non-transparent CDD) for a PUSCH transmission, Par. 0062; process 500 is described below in the context of apparatus 410 as UE 110, Par. 0061).


Claim 15-16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-CHEN-WANG and in further view of HARADA.

Regarding claim 15 and claim 29, Salah-CHEN-WANG teaches,  The method of claim 13 and The apparatus of claim 28 respectively. 
	Although Salah-CHEN-WANG teaches CDD applied in case of a configured grant, but fail to explicitly teach,
further comprising: 
transmitting a request to the transmitting device to transmit the signal using CDD, wherein the determining is based on the request.  
However, in the same field of endeavor, HARADA teaches, 
further comprising: 
transmitting a request to the transmitting device to transmit the signal using CDD, wherein the determining is based on the request (HARADA; The UE determines one of a plurality of set cyclic delay sets based on a specific field of a predetermined DCI (for example, DCI format 0_1), and applies based on the determined one cyclic delay set, pg. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-CHEN-WANG to include the use of DCI as taught by HARADA in order to determine cyclic delay set (HARADA; pg. 9).

Regarding claim 16, Salah-CHEN-WANG-HARADA teaches,  The method of claim 15, wherein the request indicates the cyclic delays (HARADA; The UE determines one of a plurality of set cyclic delay sets based on a specific field of a predetermined DCI (for example, DCI format 0_1), and applies based on the determined one cyclic delay set, pg. 9).  
 The rational and motivation for adding this teaching of HARADA is the same as for Claim 15. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-CHEN-WANG and in further view of Takahashi.
  
Regarding claim 17, Salah-CHEN-WANG-HARADA teaches, The method of claim 16, wherein receiving the signal comprises receiving the signal on a plurality (HARADA; The UE determines one of a plurality of set cyclic delay sets based on a specific field of a predetermined DCI (for example, DCI format 0_1), and applies based on the determined one cyclic delay set, pg. 9), and the cyclic delays include a cyclic delay for each of the layers in each of the slots (WANG; The delay component 153 may apply a small delay on the transmission path to one or more of the antennas. … The same signal transmitted by each antenna may be separated in time, Par. 0058).  
	Although Salah-CHEN-WANG-HARADA teaches apply a small delay on the transmission path to one or more of the antennas, but fail to explicitly teach,
	plurality of layers.
However, in the same field of endeavor, Takahashi teaches, 
further comprising: 
plurality of layers (Takahashi;  “the number of MIMO layers” may correspond to the number of receiving antennas (Rx) or transmitting antennas (Tx) to be used, Par. 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-CHEN-WANG-HARADA to include the use of number of antenna as taught by Takahashi in order to determine number of layer (Takahashi; Par. 0038).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-CHEN-WANG and in further view of YOO.
  
Regarding claim 18, Salah-CHEN-WANG teaches, The method of claim 13.  
Salah-CHEN-WANG fail to explicitly teach,
wherein the determining is based on an indication of a channel condition between the transmitting device and the receiving device.  
However, in the same field of endeavor, YOO teaches, 
wherein the determining is based on an indication of a channel condition between the transmitting device and an intended recipient of the signal (YOO; the network (e.g. an eNB) may choose an SCDD delay value based on a CSI feedback or a recommendation from a UE, Par. 0061; the SCDD may be applied to data channel transmissions (e.g., physical downlink shared channel (PDSCH) and/or physical uplink shared channel (PUSCH)), Par. 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-CHEN-WANG to include the use of CSI feedback as taught by YOO in order to determine cyclic delay (YOO; Par. 0061).

  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-CHEN-WANG and in further view of Takeda et al. (Takeda hereafter) (US 20210184819 A1).

Regarding claim 22, Salah-CHEN-WANG teaches, The method of claim 13, further comprising: 
two or more demodulation reference signals (DMRS), based on the cyclic delays, each DMRS included in a different slot of the plurality of slots (Salah; FIG. 3 shows DMRS configuration, Par. 0033 [Note that Fig. 3 shows DMRS is repeated mini-slots]).  
Salah-CHEN-WANG fail to explicitly teach,
soft-combining.  
However, in the same field of endeavor, Takeda teaches, 
soft-combining (Takeda; A base station that has received PUSCH repetitions may decode items of UL data by selecting or synthesizing (soft-combining) a plurality of items of received UL data, Par. 0194). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-CHEN-WANG to include the use of soft-combining as taught by Takeda in order to decode repeated data (Takeda; Par. 0194).
  
  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salah-CHEN-WANG and in further view of NTT.

Regarding claim 23, Salah-CHEN-WANG teaches, The method of claim 13. 
Salah-CHEN-WANG fail to explicitly teach,
wherein the receiving device comprises a user equipment (UE) and the signal comprises a downlink (DL) signal.  
However, in the same field of endeavor, NTT teaches, 
wherein the receiving device comprises a user equipment (UE) and the signal comprises a downlink (DL) signal (NTT; Figure 2 shows the Node B transmitter structure with multi-degree CDD, Section 2.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salah-CHEN-WANG to include the use of transmitter structure as taught by NTT in order to signal with CDD (NTT; Section 2.2).
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416